Exhibit 10.1
 
STOCK EXCHANGE AGREEMENT


STOCK EXCHANGE AGREEMENT by and between Service Team Inc. a Nevada
corporation  (hereinafter sometimes referred to as “Buyer”) and Hallmark
Holdings Inc., a Nevada corporation hereinafter sometimes referred to as
“Sellers”).


WHEREAS, Hallmark Holdings Inc. owns 25,000 shares of stock of Trade Leasing
Inc.,a California corporation, which represents 100 % of the issued and
outstanding  shares of the company.


WHEREAS, The Sellers and Buyer deem it advisable for the mutual benefit of
Sellers and Buyer that the stock of Trade Leasing Inc. be exchanged for stock of
Service Team Inc.


NOW THEREFORE, In consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for the purpose of setting
forth certain terms and conditions of the Exchange, and the method of carrying
the same into effect, Sellers and Buyer agree as follow.


ARTICLE I
Agreement to Exchange
 
1.  
Seller Hallmark Holdings Inc. agrees to exchange 25,000 common shares of Trade
Leasing Inc. for 4,000,000 common shares of Service Team Inc. The
exchange  shall be effective on the closing of this transaction as set forth on
Article II



ARTICLE II


1.  
On June 15, 2013 or as soon as possible there after, the parties to this
agreement shall exchange the following documents.

A.  
Sellers shall receive Service Team Inc. Stock certificates for the amount
specified in Article I

B.  
Buyer shall receive Trade Leasing Inc. Inc stock certificates representing 100%
ownership in Trade Leasing Inc. as specified in Article I



C.  
Seller shall receive a complete release of any and all claims of any kind
against Trade Leasing Inc. including loans from  Robert L. Cashman.

D.  
Hallmark Holdings Inc. and Service Team Inc. hereby agree that this agreement
satisfies all obligations between the parties and or Trade Leasing Inc.



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer, represents and warrants to, and agrees with seller as follows:


1.  
Organization and Good Standing, Buyer is a duly incorporated and validly
existing corporation in good standing under the laws of Nevada, with all
requisite power and authority (corporate and other) to own its properties and
conduct its business.



 
 

--------------------------------------------------------------------------------

 
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF SELLERS


Sellers, represents and warrants to, and agrees with seller as follows:


1.  
Authorization: Binding Agreement, Seller has the requisite corporate power and
authority to execute and deliver this Agreement and to carry out the
transactions contemplated hereby. This agreement has been duly and validly
authorized, executed and delivered by Seller and constitutes a valid and binding
agreement of Seller in accordance with its terms.

2. 
Clear Title, Seller warrants: that it has free and clear title to the stock that
is the subject of this agreement and at the completion of this transaction Buyer
will own the stock free of loans or liens.

 
ARTICLE V
GENERAL AGREEMENTS


1.  
Cooperation. Each of the parties hereto shall cooperate with the other in every
reasonable way in carrying out the transactions contemplated herein, and in
delivering all documents and instruments deemed reasonable necessary or useful
by counsel for any party hereto.

2.  
Costs. All Costa and expenses incurred in connection with this Agreement and the
transaction contemplated herby shall be the sole responsibility of Buyer.

3.  
Survival of representations and
Warranties.                                                                                All
representations and warranties in this Agreement or in any instrument or
certificate delivered pursuant to this Agreement delivered prior to the Closing
Date shall survive the consummation of the Exchange.

4.  
Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have given duly given if delivered by messenger, transmitted
by fax of telegram or mailed by registered or certified mail, postage paid, as
follows:



If to Buyer:
Service Team Inc.
18482 Park Villa Place
Villa Park, California 92861


If to Seller:
Hallmark Holdings Inc.
3020 Kips Korner Road
Norco, California 92860


 
 

--------------------------------------------------------------------------------

 
The date of any such notice shall be the date hand-delivered or otherwise
transmitted or mailed.


5.  
Amendment.   This Agreement (including the documents and instruments referred to
herein or therein)  (a) constitutes the entire agreement and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof, (b) is not intended to confer
upon any other person any rights or remedies hereunder, and(c) shall not be
assigned by operation of law or otherwise. This Agreement may be amended or
modified in whole or in part to the extent permitted by California Law at any
time, by an agreement in writing executed to do so by the Board of Directors of
Seller and Buyer

6.  
Waiver.  At anytime prior to the Closing Date, the parties hereto may (a) extend
the time for performance of any of the obligations or other acts of the other
parties hereto, (b) waive any inaccuracies in the representation and warranties
contained herein or in any document delivered pursuant hereto and (c) waive
compliance with any of the agreements or conditions contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid if set forth in an instrument in writing or waive signed on behalf or such
party.

7.  
Brokers.  Seller and Buyer represent and warrant that no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with this transaction.

8. 
Publicity.  So long as this Agreement is in effect, the parties hereto shall not
issue or cause the publication of any press release or their announcement with
respect to the Agreement without the consent of the other party, which consent
shall not be unreasonably withheld or delayed where such release or announcement
is required by applicable law.

9.  
Headings.  The headings contained in this Agreement are for reference purposes
only and shall not effect in any way the meaning or interpretation of this
Agreement.

10.  
Successors and Assigns.  This Agreement shall be binding upon and insure to the
benefit of and is enforceable by the respective successors and assigns of the
parties hereto.

11.  
The Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.



IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized officers as of the 5st. of June 2013
 

SELLER: BUYER:
 
By:  /s/ Karen Fowler
Karen J Fowler, President
 
By: /s/ Carlos Arreola
Carlos Arreola, President

                                                                           






 
 